Exhibit 10.69
PCTEL, INC.
1997 STOCK PLAN
STOCK OPTION AWARD AGREEMENT
     Unless otherwise defined herein, the terms defined in the PCTEL, Inc.
amended and restated 1997 Stock Plan (the “Plan”) will have the same defined
meanings in this Stock Option Award Agreement (the “Award Agreement”).
I. NOTICE OF STOCK OPTION GRANT
     Name:
     Address:
     You have been granted an Option to purchase Common Stock of the Company,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

     
Grant Number:
 
 
 
   
Date of Grant:
 
 
 
   
Vesting Commencement Date:
 
 
 
   
Exercise Price per Share:
 
$  
 
   
Total Number of Shares Granted:
 
 
 
   
Total Exercise Price:
$ 
 
   
Type of Option:
             Incentive Stock Option
 
   
 
             Nonstatutory Stock Option
 
   
Term/Expiration Date:
 
 

     Vesting Schedule:
     Subject to accelerated vesting as set forth below or in the Plan, this
Option may be exercised, in whole or in part, in accordance with the following
schedule:
     [Twenty-five percent (25%) of the Shares subject to the Option will vest
twelve (12) months after the Vesting Commencement Date, and 1/48th of the Shares
subject to the Option will vest each month thereafter on the same day of the
month as the Vesting Commencement Date (and if there is no corresponding day, on
the last day of the month), subject to Participant continuing to be a Service
Provider through each such date.]

 



--------------------------------------------------------------------------------



 



     Termination Period:
     This Option shall be exercisable for [three (3) months] after Participant
ceases to be a Service Provider, unless such termination is due to Participant’s
death or Disability, in which case this Option shall be exercisable for [twelve
(12) months] after Participant ceases to be Service Provider. Notwithstanding
the foregoing, in no event may this Option be exercised after the
Term/Expiration Date as provided above and may be subject to earlier termination
as provided in Section 15(c) of the Plan.
II. AGREEMENT
     1. Grant of Option.
          The Administrator hereby grants to the individual named in the Notice
of Stock Option Grant attached as Part I of this Award Agreement (“Participant”)
an option (the “Option”) to purchase the number of Shares, as set forth in the
Notice of Stock Option Grant, at the exercise price per share set forth in the
Notice of Stock Option Grant (the “Exercise Price”), subject to the terms and
conditions of the Plan, which is incorporated herein by reference. Subject to
Section 20(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.
          If designated in the Notice of Stock Option Grant as an Incentive
Stock Option (“ISO”), this Option is intended to qualify as an Incentive Stock
Option under Section 422 of the Code. However, if this Option is intended to be
an Incentive Stock Option, to the extent that it exceeds the $100,000 rule of
Code Section 422(d) it will be treated as a Nonstatutory Stock Option (“NSO”).
     2. Exercise of Option.
          (a) Right to Exercise. This Option is exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and the applicable provisions of the Plan and this Award Agreement.
          (b) Method of Exercise. This Option is exercisable by delivery of an
exercise notice, in the form attached as Exhibit A (the “Exercise Notice”) or in
such other form and manner as determined by the Administrator, which will state
the election to exercise the Option, the number of Shares in respect of which
the Option is being exercised (the “Exercised Shares”), and such other
representations and agreements as may be required by the Company pursuant to the
provisions of the Plan. The Exercise Notice will be completed by Participant and
delivered to the Company. The Exercise Notice will be accompanied by payment of
the aggregate Exercise Price as to all Exercised Shares together with any
applicable withholding taxes. This Option will be deemed to be exercised upon
receipt by the Company of such fully executed Exercise Notice accompanied by
such aggregate Exercise Price.
               No Shares will be issued pursuant to the exercise of this Option
unless such issuance and exercise comply with Applicable Laws. Assuming such
compliance, for income tax purposes the Exercised Shares will be considered
transferred to Participant on the date the Option is exercised with respect to
such Exercised Shares.

-2-



--------------------------------------------------------------------------------



 



     3. Method of Payment.
          Payment of the aggregate Exercise Price will be by any of the
following, or a combination thereof, at the election of Participant:
          (a) cash;
          (b) check;
          (c) consideration received by the Company under a formal cashless
exercise program adopted by the Company in connection with the Plan;
          (d) by a net exercise arrangement pursuant to which the Company will
reduce the number of Shares issued upon exercise by the minimum whole number of
Shares with a Fair Market Value sufficient to pay the aggregate Exercise Price
of the Exercised Shares and the tax withholding obligations of the Exercised
Shares; provided however, that if the Fair Market Value of the withheld shares
exceeds the aggregate Exercise Price and tax withholding obligations of the
Exercised Shares, the excess shall be paid to Participant; provided, further,
that Shares will no longer be outstanding under an Option and will not be
exercisable thereafter to the extent that they are (A) used to pay the exercise
price pursuant to the “net exercise,” (B) delivered to Participant as a result
of such exercise, or (C) withheld to satisfy tax withholding obligations; or
          (e) surrender of other Shares (including as part of a pyramid
exercise), provided that such Shares have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Exercised Shares as to
which such Option will be exercised and provided further that accepting such
Shares will not result in any adverse accounting consequences to the Company, as
the Administrator determines in its sole discretion.
     4. Non-Transferability of Option.
          This Option may not be transferred in any manner otherwise than by
will or by the laws of descent or distribution and may be exercised during the
lifetime of Participant only by Participant.
     5. Term of Option.
          This Option may be exercised only within the term set out in the
Notice of Stock Option Grant, and may be exercised during such term only in
accordance with the Plan and the terms of this Award Agreement.
     6. Tax Obligations.
          (a) Withholding Taxes. Participant agrees to make appropriate
arrangements with the Company (or the Parent or Subsidiary employing or
retaining Participant) for the satisfaction of all Federal, state, and local
income and employment tax withholding requirements applicable to the Option
exercise. Participant acknowledges and agrees that the Company may refuse to
honor the exercise and refuse to deliver Shares if such withholding amounts are
not delivered at the time of exercise. If payment of the Exercise Price is made
by a net exercise arrangement, Participant’s tax withholding obligations will be
satisfied by a reduction of the number of Shares issued upon exercise

-3-



--------------------------------------------------------------------------------



 



by the minimum whole number of Shares with a Fair Market Value sufficient to pay
Participant’s aggregate tax withholding obligation, as set forth in Section 3(d)
of this Award Agreement.
          (b) Notice of Disqualifying Disposition of ISO Shares. If the Option
granted to Participant herein is an ISO, and if Participant sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (i) the date two (2) years after the Grant Date, or (ii) the date one
(1) year after the date of exercise, Participant will immediately notify the
Company in writing of such disposition. Participant agrees that Participant may
be subject to income tax withholding by the Company on the compensation income
recognized by Participant.
          (c) Code Section 409A. Under Code Section 409A, an Option that vests
after December 31, 2004 (or that vested on or prior to such date but which was
materially modified after October 3, 2004) that was granted with a per Share
exercise price that is determined by the Internal Revenue Service (the “IRS”) to
be less than the Fair Market Value of a Share on the date of grant (a “discount
option”) may be considered “deferred compensation.” An Option that is a
“discount option” may result in (i) income recognition by Participant prior to
the exercise of the Option, (ii) an additional twenty percent (20%) federal
income tax, and (iii) potential penalty and interest charges. The “discount
option” may also result in additional state income, penalty and interest tax to
the Participant. Participant acknowledges that the Company cannot and has not
guaranteed that the IRS will agree that the per Share exercise price of this
Option equals or exceeds the Fair Market Value of a Share on the date of grant
in a later examination. Participant agrees that if the IRS determines that the
Option was granted with a per Share exercise price that was less than the Fair
Market Value of a Share on the date of grant, Participant shall be solely
responsible for Participant’s costs related to such a determination.
     7. Entire Agreement; Governing Law.
          The Plan is incorporated herein by reference. The Plan and this Award
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to Participant’s interest except by
means of a writing signed by the Company and Participant. This Award Agreement
is governed by the internal substantive laws, but not the choice of law rules,
of Illinois.
     8. NO GUARANTEE OF CONTINUED SERVICE.
          PARTICIPANT ACKNOWLEDGES AND AGREES THAT THE VESTING OF SHARES
PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A
SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF BEING HIRED,
BEING GRANTED AN OPTION OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS
OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH
PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY
EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE

-4-



--------------------------------------------------------------------------------



 



PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
[Remainder of Page Intentionally Left Blank]

-5-



--------------------------------------------------------------------------------



 



     By Participant’s signature and the signature of the Company’s
representative below, Participant and the Company agree that this Option is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement. Participant has reviewed the Plan and this Award Agreement in
their entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement. Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement. Participant further agrees
to notify the Company upon any change in the residence address indicated below.

             
PARTICIPANT
      PCTEL, INC.    
 
           
 
 
Signature
     
 
By    
 
           
 
           
Print Name
      Title    
 
           
Residence Address
           
 
 
 
           
 
           
 
           
 
           
 
           

-6-



--------------------------------------------------------------------------------



 



EXHIBIT A
PCTEL, INC.
1997 STOCK PLAN
EXERCISE NOTICE
PCTEL, Inc.
8725 West Higgins Road, Suite 400
Chicago, IL 60631
Attention:                     
     1. Exercise of Option. Effective as of today,
                                        ,                     , the undersigned
(“Purchaser”) hereby elects to purchase                      shares (the
“Shares”) of the Common Stock of PCTEL, Inc. (the “Company”) under and pursuant
to the amended and restated 1997 Stock Plan (the “Plan”) and the Stock Option
Award Agreement dated                      (the “Award Agreement”). The purchase
price for the Shares will be $                    , as required by the Award
Agreement.
     2. Delivery of Payment. Purchaser herewith delivers to the Company the full
purchase price for the Shares and any required withholding taxes to be paid in
connection with the exercise of the Option.
     3. Representations of Purchaser. Purchaser acknowledges that Purchaser has
received, read and understood the Plan and the Award Agreement and agrees to
abide by and be bound by their terms and conditions.
     4. Rights as Stockholder. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the Shares, no right to vote or receive dividends or
any other rights as a stockholder will exist with respect to the Optioned Stock,
notwithstanding the exercise of the Option. The Shares so acquired will be
issued to Participant as soon as practicable after exercise of the Option. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date of issuance, except as provided in Section 15 of the Plan.
     5. Tax Consultation. Purchaser understands that Purchaser may suffer
adverse tax consequences as a result of Purchaser’s purchase or disposition of
the Shares. Purchaser represents that Purchaser has consulted with any tax
consultants Purchaser deems advisable in connection with the purchase or
disposition of the Shares and that Purchaser is not relying on the Company for
any tax advice.
     6. Entire Agreement; Governing Law. The Plan and Award Agreement are
incorporated herein by reference. This Exercise Notice, the Plan and the Award
Agreement constitute the entire

 



--------------------------------------------------------------------------------



 



agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Purchaser with respect to the subject matter hereof, and may not be modified
adversely to the Purchaser’s interest except by means of a writing signed by the
Company and Purchaser. This agreement is governed by the internal substantive
laws, but not the choice of law rules, of Illinois.

             
Submitted by:
      Accepted by:    
 
           
PURCHASER
      PCTEL, INC.    
 
 
           
 
Signature
     
 
By    
 
           
 
           
Print Name
      Its    
 
           
Address:
           
 
 
           
 
           
 
           
 
           
 
           
 
           
 
      Date Received    

-2-